Order issued October 19, 2012




                                            In The
                                 Court of Appeal
                                Bi trict of at Balla
                                     No. 05-11-00600-CV


             BALDEV SINGH, HARMISH KAUR, WAHE GURU ONE, LLC,
                   AND SUBZI MANDI TEXAS, LLC, Appellants



              HARVINDER SINGH AND RASPAL SINGH NIJJAR, Appellee


                                          ORDER

       The Court has before it the October 18, 2012 motion of appellants Baldev Singh, Harmish
Kaur, and Subzi Mandi Texas, LLC to substitute counsel. We GRANT the motion. The Clerk
of the Court is DIRECTED to remove John Reeder as counsel of record for the previously
named appellants and to substitute the following as lead counsel in his place:

       Eric J. Chartan
       Mohomad Said
       Law Firm of Modjarrad & Abusaad
       100 N. Central Expwy., Suite 1000
       Richardson, TX 75080

       John Reeder shall remain attorney of record for appellant Wahe Guru One, LLC, until a
motion to substitute counsel is filed on its behalf.

       Submission of this case will not be delayed by appellants’ substitution of new counsel,
and the case will be submitted on the briefs currently on file.




                                                   MOLLY
                                                   PRESIDING JUSTICE